Citation Nr: 0637168	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  97-13 623A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed ulcers.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a detached retina of the 
left eye (left eye disability).  

3.  Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1975 
to May 1976 and from June 1977 to May 1984.  He also had 
periods of active duty for training between January 1986 and 
September 1988.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2004 to the RO for additional 
development.  

It was pointed out in the December 2004 Board remand that 
that the veteran had raised the issue of entitlement to an 
earlier effective date for his service-connected hemorrhoids 
in his July 2002 Substantive Appeal (VA Form 9).  

Because this issue had not been adjudicated by the RO, it was 
referred to the RO for appropriate action.  However, as it 
does not appear that any action has been taken on this issue, 
the issue is again referred to the RO for adjudication.  


FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from a 
peptic ulcer due to any event or incident of his service.   

2.  The service-connected left eye disability is not shown to 
be manifested by was corrected to 20/20 minus one letter on 
VA evaluation in June 2005.  

3.  The service-connected hemorrhoids are not shown to be 
productive of more than moderate disablement.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
ulcers is not due to disease or injury that was incurred in 
or aggravated by military service, nor may they be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left eye 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.84a including Diagnostic 
Codes 6008-6079 (2006).  

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114 including Diagnostic Code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and assistance 
provisions of VCAA should be provided to a claimant prior to 
any adjudication of the claim, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), notice was provided later in the appeal 
process on the issue on appeal.  

The Court's decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available 
given these circumstances.  Nevertheless, in March 2005, the 
RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to establish service connection and an increased 
rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The March 2005 VA letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if any 
of his service connection or increased rating claims was 
granted.  However, since the veteran's claims are being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a nexus 
opinion was obtained in a VA examination conducted in June 
2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Moreover, in the case of an ulcer, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The veteran asserts that he developed ulcers in service.  His 
service medical records reveal that he complained of a 
stomach ache and diarrhea in January 1976.  

There were no gastrointestinal complaints, and his abdomen 
and viscera were normal, on service medical examination in 
March 1976.  No pertinent abnormality was found on medical 
examination in May 1977.  

Gastritis was part of the diagnosis in August 1979.  It was 
noted on the veteran's January 1984 medical history report 
that there was a history of old "ulcer of stomach."  The 
veteran's abdomen and viscera were normal on medical 
examination in January 1984.  

The service department medical examinations in November 1985, 
September 1988 and November 1989, do not contain any 
complaints or findings of gastrointestinal disability.  The 
diagnosis in VA treatment records for January 1991 was 
questionable peptic ulcer disease.  

A service medical history and medical examination report in 
June 1995 do not contain any complaints or clinical evidence 
of ulcers.  An upper gastrointestinal x-ray series in July 
1997 revealed minimal duodenal deformity without evidence of 
peptic ulcer disease.  

An upper gastrointestinal x-ray series in conjunction with a 
VA examination in June 2005 showed gastroesophageal reflux 
but no evidence of active ulcer disease.  

As there is no competent evidence of current ulcer 
disability, there cannot be any evidence of a nexus with 
service.  Thus, all of the elements needed to warrant service 
connection for ulcers under Hickson have not been shown.  
Consequently, service connection for claimed ulcers must be 
denied on this record.  

Due consideration has been given to the contentions of the 
veteran, including his personal hearing testimony before the 
RO in January 1999.  Although the veteran can provide 
competent evidence as to his observations, he cannot provide 
competent evidence to establish the etiology of any current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Increased Rating Claims 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation for service-connected hemorrhoids.  


Left Eye Disability

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  The hyphenated diagnostic code in this 
case indicates that detachment of the retina, under 
Diagnostic Code 6008, is the service-connected disorder and 
loss of visual acuity, under Diagnostic Code 6079, is a 
residual condition.  

Under Diagnostic Code 6008, the service-connected retinal 
detachment of the left eye is rated based on factors 
including impairment of visual acuity or field loss.  The 
severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating.  38 C.F.R. § 4.75.  

Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  However, the 
veteran is not service connected for any disability of the 
right eye, and, since he is not blind in that eye, the right 
eye is considered normal for rating purposes.  See 38 C.F.R. 
§§ 3.383(a), 4.14.  

Concerning visual acuity, under Diagnostic Code 6079, 
corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40.  Corrected visual acuity of 20/50 
(6/15) in one eye warrants a 10 percent evaluation when 
corrected visual acuity in the other eye is 20/40.  To 
warrant an evaluation of 20 percent, visual acuity must be 
20/200 (6/60) in one eye and 20/40 in the other.  38 C.F.R. § 
4.84a, Diagnostic Code 6079.  

Analysis

The veteran is currently assigned a 10 percent evaluation for 
his service-connected left eye disability based on loss of 
visual acuity under Diagnostic Codes 6008-6079.  

Corrected visual acuity in the left eye was 20/30 on VA 
examination in June 1997, 20/40 on examination in February 
1999, 20/25 in treatment records dated in May 2005, and 20/20 
minus one letter on VA examination in June 2005.  As 
explained, the veteran's nonservice-connected right eye must 
be considered normal for rating purposes in this case.  

Consequently, because the veteran's visual acuity since June 
1997 has been no worse than 20/40 in the left eye, an 
evaluation in excess of 10 percent is not warranted for the 
service-connected left eye disability based on loss of 
central visual acuity.  

With respect to visual field loss, the Board notes that there 
are no related complaints or findings.  Thus, a rating higher 
than 10 percent is not for application for the service-
connected left eye disability on this basis.  


Hemorrhoids

A noncompensable evaluation is assigned when external or 
internal hemorrhoids are mild or moderate; a 10 percent 
evaluation is assigned for hemorrhoids that are large or 
thrombotic irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
granted for hemorrhoids with persistent bleeding, and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

Analysis

The service-connected hemorrhoids are currently assigned a 
noncompensable evaluation under the provisions of Diagnostic 
Code 7336.  

Internal hemorrhoids were reported on VA examination in June 
1992; external hemorrhoids were noted on private treatment 
records dated in November 2000 and on VA examination in 
November 2003.  When examined by VA in June 2005, the veteran 
denied recent rectal bleeding, fecal leakage or involuntary 
bowel movements.  An examination revealed a single, 
nonthrombosed, external hemorrhoid, which was considered 
stable and did not cause any functional limitation.  

There is no evidence of hemorrhoids that were large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Consequently, because the 
medical evidence of record shows no more than moderate 
hemorrhoids, a compensable evaluation is not warranted for 
hemorrhoids.  

The Board has considered whether another diagnostic code is 
"more appropriate" than Diagnostic Code 7336 to rate the 
veteran's service-connected hemorrhoids.  See Tedeschi, 7 
Vet. App. at 414.  However, as the medical evidence does not 
show impairment of sphincter control, stricture of the rectum 
and anus, or prolapse of the rectum, a compensable rating is 
not warranted under another possibly applicable diagnostic 
code for the veteran's hemorrhoids.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 7332, 7333, 7334 (2006).  

As the medical evidence of record does not show any 
significant increase or decrease in symptomatology since May 
1997, the Board concludes that staged ratings are not 
warranted for service-connected hemorrhoids.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

Service connection for ulcers is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected left eye disability is denied.  

An initial compensable evaluation for the service-connected 
hemorrhoids is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


